ORDER
This matter having been duly presented to the Court on the motion for reinstatement to practice filed by LOUIS MAC-CHIAVERNA of LAVALETTE, who was admitted to the bar of this State in 1998, and who has been temporarily suspended from the practice of law since October 20, 2011;
And the Disciplinary Review Board having reported to the Court that respondent has paid the outstanding administrative costs owed in DRB 10-096;
And good cause appearing;
*379It is ORDERED that the motion is granted, and LOUIS MACCHIAVERNA is reinstated to the practice of law, effective immediately.